Citation Nr: 9931988	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1966 to March 1967 and unverified active service in 
August 1986 and active duty for training in 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a July 1997 determination, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a right knee injury.  At that time, the Board 
remanded his claim of entitlement to service connection for 
residuals of a left knee injury to the RO for further 
evidentiary development. 

REMAND

A preliminary review of the claims file indicates that 
evidence evidently reviewed by the RO has not been associated 
with the claims folder.  The July 1997 Board remand 
instructed the RO to obtain additional pertinent treatment 
records and schedule the veteran for a VA orthopedic 
examination.  The requested VA examination was apparently 
conducted on March 31, 1998, according to the May 1998 
supplemental statement of the case (SSOC), but a copy of the 
examination report does not appear to be associated with the 
claims folder.  The SSOC also indicates receipt of 
"outpatient treatment reports from Family Health 
Physicians[s] for the period 10/07/97 to 10/09/97", but 
these records are not to be found in the file.  Further, the 
August 1999 SSOC references review of "outpatient treatment 
reports from Dr. Alexander dated March 24, 1998", but these 
records do not appear to be associated with the claims file.  
The additional development requested by the Board was not in 
compliance with the Board's July 1997 remand.  See Stegall v. 
West, 11 Vet. App 268 (1998).  

Accordingly, in the interest of due process, the veteran's 
case is REMANDED to the RO for the following actions:

1. The RO should associate the October 7-
9, 1997 treatment records from Family 
Health Physicians and March 24, 1998 
outpatient treatment reports from Dr. 
Alexander with the veteran's claim 
folder.

2. The RO should obtain a copy of the 
March 1998 VA orthopedic examination 
report and associate it with the 
claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












